Title: To Thomas Jefferson from John Wayles Eppes, 16 February 1800
From: Eppes, John Wayles
To: Jefferson, Thomas



Dear Sir,
Feb: 16th. 1800.

Maria continues I think to mend slowly; The inflamation in the part of her breast already broke has gone off—She will I hope escape one of the places we apprehended would break when I wrote last—The other however will most certainly break and we are now forwarding it with hot poultices—She has not left her room yet, but has got clear of the bed to which she was confined for eight or ten days from the violence of the pain & inflamation in her breast—I hope in the course of six or eight days more she will be able to go out as the last rising appears trifling compared with the former ones—
Maria sends her love & hopes in seven or eight days to be able to write to you—Her arms at present are useless and have been so for some time—
With sincere regard I am yours

J: W: Eppes

